DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
The following is a Final Office Action for Application Serial Number: 16/106,075, filed on August 21, 2018.  In response to Examiner’s Non-Final Rejection of September 04, 2020, Applicant, on December 04, 2020, amended Claims 1, 5, 8, 9, 13, 16 and 17 and cancelled claims 7, 15 and 19. Claims 1-6, 8-14, 16-18 and 20 are pending in this application and have been rejected below.

Response to Amendment
Applicant's amendments are acknowledged. 

Regarding the 35 U.S.C. 101 rejection, Applicants arguments and amendments have been considered but are insufficient to overcome the rejection. Please refer to the 35 U.S.C. 101 rejection for further explanation and rationale. 

The claim objection of claim 16 is hereby withdrawn pursuant to applicant’s amendments.

The 35 U.S.C. § 103 rejections are hereby withdrawn in light of Applicants remarks and amendments to claims 1, 9 and 17. 

Response to Arguments
Applicant's Arguments/Remarks filed December 04, 2020 (hereinafter Applicant Remarks) have been fully considered but they are not persuasive. Applicant’s Remarks will be addressed herein below in the order in which they appear in the response filed December 04, 2020. 

Regarding the 35 U.S.C. 101 rejection, Applicant submits the claimed invention is not directed to any of the three sub-groupings of certain methods of organizing human activity. Rather, the claimed invention in directed to systems and methods for analyzing a plurality of interaction series; i.e., analyzing a plurality of interaction series that have already taken place. And while analyzing a plurality of interaction series may touch on human behavior and commercial activity which have already transpired, analyzing a plurality of interaction series is a long-standing technical challenge which is improved by the presently claimed invention. Applicant cites par. 0004 & 0091 (pg. 11-, Applicant Remarks). Applicant asserts that the claims are not directed to methods of organizing human activity, do not fall within any of the three enumerated groupings of Prong 1, and are therefore directed to patent eligible subject matter under step 2A.
	In response, Examiner respectfully disagrees. Applicant is attempting to say the Step 2A – Prong One elements, the abstract idea, is what makes the claim eligible. Examiner finds Applicant’s arguments are directed towards an improvement to a business process and not to a future interactions between people. For at least these reasons, Examiner maintains the claims recite and abstract idea of determining a subset of interactions common to a set of interactions meeting defined criteria, which constitutes methods based on commercial interactions and managing interactions between people.  

Regarding the 35 U.S.C. 101 rejection, Applicant states the claims clearly integrate any alleged judicial exception into a practical application in Step 2A Prong Two. Applicant has amended the independent claims to more clearly reflect the practical application of the claimed invention. For example, embodiments of claim 1 as amended (a) identify different types of interactions such as telephone calls, IVR, web interactions and mobile calls, (b) attribute the claim to interactions between user devices and a contact center, (c) make clear with regard to the output that the method can identify, by a processor, frequent, direct, or indirect sequences of interactions (scenarios) that occur in journeys showing extreme behavior with respect to a given KPI; and (d) send automated alerts to an analyst when certain behaviors (e.g., extreme behaviors) are detected (see pg. 12-, Applicant Remarks).   


Regarding the 35 U.S.C. 101 rejection, Applicant states the detailed combination of elements in amended claim 1 cover a particular solution to a problem and a particular way to achieve a desired outcome, and therefore constitute an improvement to technology. Applicant argues MPRP 2106.06(b) (see pg. 12-13, Applicant Remarks). 
	In response Examiner respectfully disagrees. Examiner respectfully notes, the analysis in Step 2B addresses the question on whether an additional element (or combination of additional elements) represents well-understood, routine and/or conventional activities. Examiner finds, Applicant is attempting to say the Step 2A-Prong One elements, the abstract idea, is what makes the claim eligible. Applicant has provided no detailed explanation to the configuration of the ordered combination of additional elements nor has Applicant identified any disclosure in the claimed invention showing and/or submitting that the technology used is being improved, there 

Regarding the 35 U.S.C. 101 rejection, Applicant states the present claims describe a specific algorithm, not known, and make use of and improve the technical fields of prior customer journey data analysis, and "big data" analysis (see pg. 13, Applicant Remarks). 
In response, Examiner respectfully finds Applicant’s arguments regarding features upon which applicant relies (i.e., algorithm and “big data analysis”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Examiner finds there is currently no algorithm or big data analysis regarding searching technologies recited in the present claims.

Regarding the 35 U.S.C. 101 rejection, Applicant states the Office Action on page 5 further states that "[t]he memory and processor recited in claim 9 also amount to no more than using a generic computer components (sic) apply the instructions of the judicial exception." However, as noted in MPEP 2106.07(a)(II), Examiners should keep in mind that the courts have held computer-implemented processes to be significantly more than an abstract idea (and thus eligible), where generic computer components are able in combination to perform functions that DDR Holdings, LLC v. Hotels.com, LP, 773 F.3d 1245, 1258-59, 113 USPQ2d 1097, 1106-07 (Fed. Cir. 2014). 
In the present case, the detailed combination of elements in claim 1 as amended, from "selecting, by a processor, an interaction channel and interaction reason pair" to "automatically sending, by the processor, an alert to an analyst when a set of interaction series indicates a predefined behavior with respect to a given Key Performance Indicator (KPI)," is "significantly more" than any alleged exception. Jan. 2019 Revised Guidance at 23. "For this reason, if an examiner had previously concluded under revised Step 2A that, e.g., an additional element was insignificant extra-solution activity, they should reevaluate that conclusion in Step 2B." Jan. 2019 Revised Guidance at 23. 
Accordingly, Applicant respectfully submits that the claims recite patent eligible subject matter. Therefore, Applicant respectfully requests that the rejections under 35 U.S.C. § 101 be withdrawn.
In response, Examiner respectfully disagrees. In response, Examiner respectfully disagrees. In DDR Holdings, the court found the claims recited that when a third party's advertisement hyperlink was selected by a user on a host's web page, the system would automatically identify the host web page, retrieve corresponding "look and feel" information from storage for the host page and generate a hybrid web page including the merchant information from the third-party web page with the "look and feel" elements of the host's website. This is different from conventional Internet hyperlink operations which would redirect a user to the third-party page away from the host's web page when the hyperlink is activated and therefore added a specific limitation other than what is well-understood, routine and conventional in the field. In contrast, Examiner finds a processor selecting an interaction based 
Examiner maintains the position the additional elements recited in the claim do not integrate the abstract idea into a practical application; see MPEP 2106.05(f)-(h) and the additional elements perform computer functions the courts have found to be well-understood, routine and conventional; see MPEP 2106.05(d)(II). Examiner finds the claims currently do not disclose any unconventional computer functions that can be considered significantly more than the judicial exception. For at least these reasons the claims remain rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter. 











Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-6, 8, 17, 18 and 20 are directed towards a method and claims 9-14 and 16 are directed towards a system, which are among the statutory categories of invention.
Claims 1-6, 8-14, 16-18 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to and abstract idea without significantly more. The claims recite analyzing interaction data and providing results to analyst that meet a predefined criteria.
Claim 1 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, selecting an interaction channel and interaction reason pair as an interaction subset within the series of interactions, wherein an interaction channel comprises a channel of communication representing one of a telephone call, SMS, IVR, chat, web interaction, mail, video and voice, and wherein an interaction reason represents a reason for the interaction between a given user device and the contact center; setting, a working set of interaction series equal to the plurality of interaction series, and setting a rating threshold equal to an initial rating threshold; iterating using operations comprising: for the interaction subset, determining, if there is a set of interaction series among the working set of interaction series meeting a set of predefined conditions such that each interaction series in the set of interaction series comprises the interaction subset, the average rating of the interaction series in the set of interaction series is equal to or above the rating threshold, and the set of interaction series includes at least a threshold number of interaction series; if no set of interaction series meets the conditions, then: selecting an interaction channel and interaction reason pair different from the 
Claim 17 recites limitations directed to an abstract idea based on certain methods of organizing human activity. Specifically, initializing data by setting sequence to be an initial sequence, each sequence comprising one or more tuples, setting a working set of journeys, and initializing a rating threshold; iterating by: for the sequence, determining if there is a set of journeys in the working set of journeys meeting conditions such that each journey includes the sequence, the average rating of the journeys in the set of journeys meets the rating threshold; and the set of journeys includes at least a minimum number of journeys: if no set of journeys meets the conditions, then: replacing the last tuple in the sequence and repeating the iteration; and if a set of journeys meets the conditions, then: adding a tuple to the sequence; setting the working set 
The judicial exception is not integrated into a practical application. In particular, Claim 1 recites various limitations involving selecting, by a processor, an interaction channel and interaction reason pair, and automatically sending, by the processor, an alert to an analyst when a set of interaction series indicates a predefined behavior with respect to a given Key Performance Indicator (KPI), which are limitations considered to be insignificant extra-solution activity of collecting and delivering data; see MPEP 2106.05(g). Additionally, claim 1 recites a processor at a high-level of generality such that it amounts to no more than a recitation of a generic computer component that serve as tools to perform the instructions of the abstract idea and does not impose any meaningful limits on practicing the abstract idea; see MPEP 2106.05(f). Thus, the additional element do not integrate the abstract idea into practical application because it does not impose any meaningful limitations on practicing the abstract idea and therefore Claim 1 is directed to an abstract idea. The memory and processor recited in claim 9 and processor in claim 17 also amount to no more than using a generic computer components apply the instructions of the 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements in the claims other than the abstract idea per se, including interaction channels, user device, memory and processor amount to no more than a recitation of generic computer elements utilized to perform generic computer functions the courts have identified as well-understood, routine and conventional, such as receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); electronic recordkeeping, Ultramercial, 772 F.3d at 716, 112 USPQ2d at 1755 (updating an activity log) and storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93; see MPEP 2106.05(d)(II). (see at least Specification [0028]-[0030]). Viewed as a whole, these additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. Therefore, since there are no limitations in the claim that transform the abstract idea into a patent eligible application such that the claim amounts to significantly more than the abstract idea itself, the claims are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.
Regarding the dependent claims, Claims 2, 10 and 20 recite selecting limitations, Claims 8 and 16 recite providing limitations considered to be insignificant extra-solution activities of collecting and delivering data; see MPEP 2106.05(g) and does not integrate the abstract idea into 

Reasons Claims are Patentably Distinguishable of the Prior Art
The 35 U.S.C. 103 rejection of the independent claims are removed in light of Applicant’s Amendments and Remarks filed December 04, 2020, in particular pg. 16-17 regarding the Piaggio and George references. Examiner analyzed claim 1 (similarly claims 9 and 17) in view of the prior art on record and finds not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. The prior art of record does not teach or fairly suggest:

(Claim 1), “… iterating using operations comprising:
c) for the interaction subset, determining, by the processor, if there is a set of interaction series among the working set of interaction series meeting a set of predefined conditions such that each interaction series in the set of interaction series comprises the interaction subset, the average rating of the interaction series in the set of interaction series is equal to or above the rating threshold, and the set of interaction series includes at least a threshold number of interaction series;
d) if no set of interaction series meets the conditions, then:
selecting, by the processor, an interaction channel and interaction reason pair different from the last interaction channel and interaction reason pair in the interaction subset, and replacing the last interaction channel and interaction reason pair in the interaction subset with the different interaction channel and interaction reason pair…
setting, by the processor, the rating threshold to be the average rating of the set of interaction series…”

Prior art of record Sharon (US 20160048778 A1) teaches KPI rules (see 0025) and a sequence manager can iterate through an updated customer table and determine if interaction events match defined sequence types (see par. 0046) and Freedman (US 20040249650 A1) teaches capturing and analyzing customer interactions, an apparatus comprising a multi-segment interaction capture device, an initial set up and calibration device, a pre-processing and context extraction device and a rule-based analysis engine (see Abstract), however prior art Sharon nor Freedman, singular or in combination teaches determining if there is a set of interaction series that meet the average rating of the interaction series in the set of interaction series is equal to or above the rating threshold, and the set of interaction series includes at least a threshold number of interaction series. Also, Sharon nor Freedman teaches replacing the last interaction channel and interaction reason pair in the interaction subset with the different interaction channel and interaction reason pair if no set of interaction series meets the conditions. 

For at least the above reasons, claim 1 is distinguishable over the prior art. Claims 9 and 17 are distinguishable over the prior art for similar reasons as cited for claim 1. Dependent claims 2-6, 8, 10-14, 16, 18 and 20 are distinguishable because they depend on claims 1, 9 and 17.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Chang et al. (US 9092801 B2) - Customer journey prediction and resolution is accomplished via a predictive model in which each user is mapped onto all available user journey information corresponding to a specific business. The predictive model is analyzed to understand the characteristics, preferences, and lowest effort resolution for the user related to the services that are subscribed to by the user. The predictive model is analyzed to predict the service or collection of services for each user. Embodiments interact with, provide and receive information from, and react to and/or deliver action to the customer across channels and across services. All customer and system behavior, data, and action is tracked and coordinated and leveraged for continuous feedback and performance improvement.

McGreevy et al. (US 20170054852 A1) - A method of responding to an incoming contact at a contact center includes receiving the incoming contact from a user device associated with a user; determining an attribute related to the user; and identifying historical contact interactions of the contact center that each have a respective attribute matching the attribute related to the user. Thus, based on the identified historical contact interactions, a next action associated with the contact can be predicted in order to provide dynamically modifying, during handling of the .

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CRYSTOL STEWART/Primary Examiner, Art Unit 3624